DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 3/30/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Objections
3.	Claims 1-16 are objected to because of the following informalities: 
Claim 1 recites the limitation “one of the seller of the product” this is grammatically improper. Examiner is interpreting the limitation to read as “one of the sellers of the product.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the seller" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Under the claims’ broadest reasonable interpretation, the claim is directed to a transitory software, or “software per se.”  “A software per se” has been found to be ineligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007).  The examiner recommends Applicant amend the claim to include physical structure of a device or system claim. Examiner notes that claims 15 and 16 introduce physical structure of a smart device to perform the operation of the software.
	
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109,495,712 to Feng et al. (“Feng”).

10.	With regards to claims 1, and 17, Feng disclosed the limitations of,
communicate data regarding the product between the software application and the online trading platform (See [p. 7, l. 22-39] discussing communication between the merchant electronic commerce system, the first terminal, and the second terminal through a webpage about the product.), and
establish a video conferencing session between a customer seeking to purchase the product and one of the seller of the product or an agent representing the seller of the product (See generally [p. 2] discussing the video conference connection protocol. See also [p.3, l. 14-15] discussing the first terminal as a purchaser terminal and the second terminal a seller terminal.).

11.	With regards to claim 2, Feng disclosed the limitations of,
wherein the software application is configured to send a video conferencing request to the seller in response to a selection by the customer (See [p. 2, l. 21-34] discussing the video conference connection protocol. See also [p. 3, l. 14-15] discussing the first terminal as a purchaser terminal and the second terminal a seller terminal.).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 3-6, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatenable by Feng in view of U.S. Pat. No. 8433650 to Thomas et al. (“Thomas”).

14.	With regards to claims 3 and 19, Feng is silent on the limitations of,
wherein the software application is configured to reroute the video conferencing request to the agent in response to a selection by the seller.
However, Thomas teaches at [Col. 53, l. 58-Col.54, l. 22] that it would have been obvious to one of ordinary skill in the sales art to include the ability to reroute the video conferencing request to the agent in response to a selection by the seller (See [Col. 53, l. 58-Col.54, l. 22] discussing the automatic prompts, e.g., video conference, being in order of seller selecting either an agent to process or self-process.). 
Therefore, it would have been obvious for one of ordinary skill in the sales art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the ability to reroute the video conferencing request to the agent in response to a selection by the seller, as disclosed by Thomas. One of ordinary skill in the art would have been motivated to make this modification in order to assist in the finding and purchasing of the product (Thomas [Col. 53, l. 58-Col.54, l. 22]).  
	
15.	With regards to claim 4, Feng is silent on the limitations of,
wherein the software application is configured to allow the seller to select the agent from a list of potential agents.
However, Thomas teaches at [Col. 53, l. 58-Col.54, l. 22] that it would have been obvious to one of ordinary skill in the sales art to include the ability to allow the seller to select the agent from a list of potential agents (See [Col. 53, l. 58-Col.54, l. 22] discussing the seller choosing an agent from one or more agents. The examiner is interpreting one or more agents as a list.). 
Therefore, it would have been obvious for one of ordinary skill in the sales art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the ability to allow the seller to select the agent from a list of potential agents, as disclosed by Thomas. One of ordinary skill in the art would have been motivated to make this modification in order to assist in the finding and purchasing of the product (Thomas [Col. 53, l. 58-Col.54, l. 22]).  

16.	With regards to claims 5 and 20, Feng is silent on the limitations of,
wherein the software application is associated with a database, and wherein the software application is configured to synchronize the data regarding the product between the database and the online trading platform.
However, Thomas teaches at [Col. 16, l. 10-56] and [Col. 17, l. 43-59]  that it would have been obvious to one of ordinary skill in the sales art to include the software application is associated with a database and synchronizing the data regarding the product between the database and the online trading platform (See generally [Col. 16, l. 10-56] discussing the overall interactions between the system and its multiple databases. See also [Col. 17, l. 43-59] discussing the automatic generating source information from the database or systems. The examiner is interpreting the automatic generating as synchronizing.). 
Therefore, it would have been obvious for one of ordinary skill in the sales art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the software application is associated with a database and synchronizing the data regarding the product between the database and the online trading platform, as disclosed by Thomas. One of ordinary skill in the art would have been motivated to make this modification in order to make available appropriate data at appropriate times (Thomas [Col. 17, l. 43-59]).  

17.	With regards to claim 6, Feng is silent on the limitations of,
wherein the synchronizing of the data includes converting at least one file to a compatible file type.
However, Thomas teaches at [Col. 49, l. 62-Col. 50, l. 17]  that it would have been obvious to one of ordinary skill in the sales art to include the synchronizing of the data includes converting at least one file to a compatible file type (See generally [Col. 49, l. 62-Col. 50, l. 17]  discussing the automatic generating of data for the databases based on, e.g., using different buyer search criteria, underwriting criteria, databases and database structure, or different sources of information to buy a property. The examiner is interpreting the automatic generating of data based on database structure as a conversion to a compatible file type.). 
Therefore, it would have been obvious for one of ordinary skill in the sales art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the synchronizing of the data includes converting at least one file to a compatible file type, as disclosed by Thomas. One of ordinary skill in the art would have been motivated to make this modification in order to generate complete, accurate pricing and ownership costs of purchasing and owing a property at the beginning or at one or more times during the home buying process (Thomas [Col. 51, l. 61-Col. 51, l. 8]).  

18.	With regards to claim 12, Feng disclosed the limitations of,
the video conferencing session occurs between the customer and the agent (See generally [p. 2] discussing the video conference connection protocol between the seller and the buyer.).
Feng is silent on the limitations of,
wherein the software application is configured to allocate a fee to the agent when…  and the product is purchased by the customer
However, Thomas teaches at [Col. 28, l. 53-59] and Fig 3a  that it would have been obvious to one of ordinary skill in the sales art to include the allocation of fees when the product is purchased (See Fig. 3a [Col. 28, l. 53-59]  discussing the payment of service provider charges, e.g., advertising and signage fees, with the completion of the contracted sale.). 
Therefore, it would have been obvious for one of ordinary skill in the sales art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the allocation of fees when the product is purchased, as disclosed by Thomas. One of ordinary skill in the art would have been motivated to make this modification in order to disperse and settle the account (Thomas [Col. 28, l. 53-59]).  

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 7, 11, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatenable by Feng in view of U.S. Pat. Pub No. 2011/0264555 to Turner-Rielle (“Turner”).

21.	With regards to claim 7, Feng is silent on the limitations of,
wherein the software application is configured to place the product within a virtual cart in response to an action taken by the seller.
However, Turner teaches at [0029] and Fig. 2 that it would have been obvious to one of ordinary skill in the shopping art to include the software application is configured to place the product within a virtual cart in response to an action taken by the seller (See Fig. 2 and [0029] describing the customer adding an item to the shopping cart and the cart database (134) being created in the application.). 
Therefore, it would have been obvious for one of ordinary skill in the shopping art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the software application is configured to place the product within a virtual cart in response to an action taken by the seller, as disclosed by Turner. One of ordinary skill in the art would have been motivated to make this modification in order to identify item customer intends to purchase (Turner [0011]).  
	
22.	With regards to claim 11, Feng is silent on the limitations of,
wherein the software application is in communication with a payment system accessible by the customer, wherein the payment system initiates payment for the product by the customer.
However, Turner teaches at [0027] that it would have been obvious to one of ordinary skill in the shopping art to include the software application is in communication with a payment system accessible by the customer, wherein the payment system initiates payment for the product by the customer (See [0027] describing the order database 136 being viewable by the customer and completing the transaction during the checkout process. The examiner is interpreting the order database as the payment system.). 
Therefore, it would have been obvious for one of ordinary skill in the shopping art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the software application is in communication with a payment system accessible by the customer, wherein the payment system initiates payment for the product by the customer, as disclosed by Turner. One of ordinary skill in the art would have been motivated to make this modification in order to complete and record transactions, e.g., identity of seller, purchaser, and item  (Turner [0027]).  

23.	With regards to claim 13, Feng is silent on the limitations of,
wherein the software application is configured to place a hold on the product for a preselected period of time in response to the product being placed in a virtual cart, wherein the hold includes the product no longer being available for purchase during the preselected period of time.
However, Turner teaches at [0027]-[0029] that it would have been obvious to one of ordinary skill in the shopping art to include the software application is configured to place a hold on the product for a preselected period of time in response to the product being placed in a virtual cart, wherein the hold includes the product no longer being available for purchase during the preselected period of time (See [0027]-[0029] describing the putting of the item on hold if in an active shopping cart and displaying to other user either as invisible or with terms like “cart timer", "countdown clock", or "on hold time."). 
Therefore, it would have been obvious for one of ordinary skill in the shopping art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the software application is configured to place a hold on the product for a preselected period of time in response to the product being placed in a virtual cart, wherein the hold includes the product no longer being available for purchase during the preselected period of time, as disclosed by Turner. One of ordinary skill in the art would have been motivated to prevent other customers from trying to purchase the same item in situations like unique, or one-of-a-kind (Turner [0008]).

24.	With regards to claims 14 and 18, Feng discloses the limitations of,
during a video conferencing session (See generally [p. 2] discussing the video conference connection protocol between the seller and the buyer.).
Feng is silent on the limitations of,
wherein the software application is configured to allow any of the customer, the seller, or the agent to place the product in the virtual cart 
However, Turner teaches at [0029] and Fig. 2 that it would have been obvious to one of ordinary skill in the shopping art to include the software application is configured to allow any of the customer, the seller, or the agent to place the product in the virtual cart (See Fig. 2 and [0029] describing the customer adding an item to the shopping cart and the cart database (134) being created in the application.). 
Therefore, it would have been obvious for one of ordinary skill in the shopping art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the software application is configured to allow any of the customer, the seller, or the agent to place the product in the virtual cart, as disclosed by Turner. One of ordinary skill in the art would have been motivated to make this modification in order to identify item customer intends to purchase (Turner [0011]).  

25.	With regards to claim 15, Feng is silent on the limitations of,
wherein the software application is configured for operation on a smart device.
However, Turner teaches at [0018] and Fig. 2 that it would have been obvious to one of ordinary skill in the shopping art to include the software application is configured for operation on a smart device (See [0018] describing the system running on user computerized devices, e.g., PC's, PDA's, web-enabled phones, web-enabled electronic reading devices and tablets, other mobile devices, etc. Examiner notes this is similar to the list of devices Applicant’s Spec [0024] describes as smart devices.). 
Therefore, it would have been obvious for one of ordinary skill in the shopping art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the software application is configured for operation on a smart device, as disclosed by Turner. One of ordinary skill in the art would have been motivated to make this modification in order to identify item customer intends to purchase (Turner [0011]).  

26.	With regards to claim 16, Feng discloses the limitation of,
includes a video streaming feature (See generally [p. 2] discussing the video conference connection protocol. See also [p.3, l. 14-15] discussing the first terminal as a purchaser terminal and the second terminal a seller terminal.).
Feng is silent on the limitations of,
wherein the smart device
However, Turner teaches at [0018] and Fig. 2 that it would have been obvious to one of ordinary skill in the shopping art to include a smart device (See [0018] describing the system running on user computerized devices, e.g., PC's, PDA's, web-enabled phones, web-enabled electronic reading devices and tablets, other mobile devices, etc. Examiner notes this is similar to the list of devices Applicant’s Spec [0024] describes as smart devices.). 
Therefore, it would have been obvious for one of ordinary skill in the shopping art before the effective filing date of the claimed invention to have modified the teachings of Feng to include a smart device, as disclosed by Turner. One of ordinary skill in the art would have been motivated to make this modification in order to identify item customer intends to purchase (Turner [0011]).  
27.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatenable by Feng and Turner in view of U.S. Pat. Pub No. 2012/0022932 to Ossenmacher (“Ossenmacher”).

28.	With regards to claim 8, Feng and Turner are silent on the limitations of,
wherein the action taken by the seller includes scanning a machine readable optical code associated with the product.
However, Ossenmacher teaches at Fig. 3 and [0051] that it would have been obvious to one of ordinary skill in the shopping art to include the action taken by the seller includes scanning a machine readable optical code associated with the product (See Fig.3 and [0051] discussing the scanning of an items barcode by an seller’s store console.). 
Therefore, it would have been obvious for one of ordinary skill in the shopping art before the effective filing date of the claimed invention to have modified the teachings of Feng and Turner to include the action taken by the seller includes scanning a machine readable optical code associated with the product, as disclosed by Ossenmacher. One of ordinary skill in the art would have been motivated to make this modification in order to allow information transfer to complete the transaction (Ossenmacher [0051]).  
	
	
29.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatenable by Feng in view of U.S. Pat. Pub No. 2007/0299736 to Perrochon et al. (“Perrochon”).

30.	With regards to claim 9, Feng is silent on the limitations of,
wherein the software application is configured to place the product within a virtual cart in response to the agent entering a code associated with the product.
However, Perrochon teaches at [0028] that it would have been obvious to one of ordinary skill in the shopping art to include the ability to the software application is configured to place the product within a virtual cart in response to the agent entering a code associated with the product (See [0028] discussing the agent adding items to the cart based on the merchant’s stock keeping unit (SKU) or universal product code (UPC).). 
Therefore, it would have been obvious for one of ordinary skill in the shopping art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the software application is configured to place the product within a virtual cart in response to the agent entering a code associated with the product, as disclosed by Perrochon. One of ordinary skill in the art would have been motivated to make this modification in order to allow the agent to locate items or merchandise (Perrochon [0028]).  
	
31.	With regards to claim 10, Feng is silent on the limitations of,
wherein software application is configured to communicate the code from the seller to the agent.
However, Perrochon teaches at [0028] that it would have been obvious to one of ordinary skill in the shopping art to include the ability software application is configured to communicate the code from the seller to the agent (See [0028] discussing the agent adding items to the cart based on the merchant identifiers, e.g., stock keeping unit (SKU), universal product code (UPC), or etc. and [0036] discussing the system receiving the merchant identifiers from the merchant .). 
Therefore, it would have been obvious for one of ordinary skill in the shopping art before the effective filing date of the claimed invention to have modified the teachings of Feng to include software application is configured to communicate the code from the seller to the agent, as disclosed by Perrochon. One of ordinary skill in the art would have been motivated to make this modification in order to allow the agent to locate items or merchandise (Perrochon [0028]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov